Citation Nr: 1217654	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO. 10-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, including post-traumatic stress disorder (PTSD) and a generalized anxiety disorder.

2. Entitlement to service connection for a right ankle disorder, to include arthritis.

3. Entitlement to service connection for a left ankle disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from November 1956 until November 1958. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, denied service connection for PTSD, left ankle arthritis and right ankle arthritis. 

The Board notes that in his February 2007 claim the Veteran reported that his ankle condition developed due to his heart condition. In the May 2008 rating decision, the RO also denied service connection for coronary artery disease (claimed as rheumatic heart disease) and hypertension. The Veteran did not file a notice of disagreement with those claims and they are not before the Board.

Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). Given the holding in Clemons, the Board has recharacterized the issues as for entitlement to service connection as reflected on the cover page.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.







REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for a psychiatric disorder and left and right ankle disorders. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

As an initial matter, the Board finds that a portion of the VA medical records associated with the claims file are unreadable, specifically including the records from July 2003 until March 2006. The Board also notes that the last VA medical records associated with the claims file were from May 2006 and that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. Copies of any VA medical records not already associated with the claims file should be obtained for review. VA's duty to assist includes obtaining relevant medical records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's DD 214 Form indicates that he served on active duty from November 1956 to November 1958 and that his military occupational specialty (MOS) was as a track vehicle mechanic. 

Right and Left Ankle Claims

In his February 2007 claim statement, the Veteran claimed to have an ankle disorder secondary to a claimed heart problem (the RO denied service connection for the claimed heart disorder in a May 2008 rating decision). See also Statement in Support of Claim, dated March 2008 (reporting treatment for his ankle condition in Galanhausen, Germany in 1957 to 1958) and Statement in Support of Claim, dated June 2009 (reporting treatment in Germany between June and August of 1957). In the March 2012 written brief presentation, the Veteran's representative also claimed that the Veteran's ankle disorders developed due to his jumping or falling off of tanks and having to maintain physical fitness levels in service. The representative further claimed that arthritis could have developed secondary to a psychiatric disorder. See also internet article on PTSD, by M.T., PhD provided by the representative.  

After a review of the entire claims file, the Board finds that the Veteran's service treatment records and other relevant post-active duty treatment records are unavailable. The Board notes that in cases where a claimant's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case, including the obligation to search alternate sources. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  In a July 2007 letter, the RO informed the Veteran that the National Personnel Records Center (NPRC) had certified that his records are unavailable and requested that the Veteran provide alternative evidence in support of his claim, such as "buddy" affidavits, letters written during service and post-service medical evidence. In a February 2008 letter, the RO requested that the Veteran provide any service records in his possession. 

In a March 2008 statement, the Veteran reported that he had been stationed in Galanhausen, Germany in the 3rd armored division of the 29th Armored Infantry Battalion. He also reported that he was treated at the base medical clinic facility for his ankle condition. In a June 2009 statement, the Veteran reported that he had been treated for his ankle between June and August of 1957 in Galanhausen, Germany for his ankle. The RO has not indicated that it has requested those hospital clinic records.

In an undated memorandum, located before the March 2008 statement from the Veteran in the claims file, the RO issued a formal finding of unavailability of service records. The RO noted that it had requested service treatment records via Personnel Information Exchange System (PIES) and received a response that the records were fire related. The RO also noted that it had requested records from the Veteran. 

When obtaining records in the custody of a Federal department or agency, VA is to make as many requests as are necessary to obtain relevant records from a Federal department or agency, which includes service treatment records. 38 C.F.R. §3.159(c)(2). VA is to end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile. Id. Such cases would include when a Federal department or agency advises VA that the requested records do not exist or the custodian does not have them. Id. 

In accordance with 38 C.F.R. § 3.159(c)(2), the Board is recommending that the RO submit one further request for the Veteran's medical records with the appropriate repository of military clinical (hospital inpatient) records for the facility in Galanhausen, Germany from June to August of 1957, which may have been maintained separately from the Veteran's service records at the NPRC. The RO is further instructed in its request to instruct the requested repository to provide it with a written response if the requested records do not exist or the repository does not have them. 

VA is also obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability. Based on the Veteran's statements, the record indicates that the disabilities or signs and symptoms of disabilities may be associated with active service. Private medical records, such as a February 1987 letter from Dr. A.L.B., also generally document that the Veteran currently has arthritis of the ankles. The record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

There is no VA etiology examination of record with respect to the Veteran's claimed ankle disorders. The Veteran has provided competent statements of treatment for an ankle disorder in service and the medical evidence documents current diagnoses of arthritis for the ankles. A VA examination is required to determine the nature and etiology of the Veteran's claimed ankle disorders. See 38 C.F.R. § 3.159(c)(4).

Acquired Psychiatric Disorder Claim

In his February 2007 claim statement, the Veteran contended that he has developed a psychiatric disorder from witnessing a co-worker get crushed by a tank, while stationed in Germany in 1957. In a July 2007 statement in support of this claim, the Veteran reported that he had been stationed with the 29th Armored Infantry Battalion in Germany in April 1957 and witnessed his coworker J.K. get crushed by a tank. 

VA mental records pertaining to mental health treatment contain a problem list, printed out in May 2008, which includes a listing for a generalized anxiety disorder.  In his July 2007 statement in support of claim for service connection for a psychiatric disorder, including PTSD, the Veteran reported that his claimed stressor led him to have continued nightmares and flashbacks.

There is no VA etiology examination of record with respect to the Veteran's claimed psychiatric disorder. As the record establishes the existence of current psychiatric disorder (i.e., generalized anxiety) and the Veteran's reports of psychiatric symptoms related to service, a VA examination is required to determine the nature and etiology of the Veteran's claimed psychiatric disorder. See 38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran's accounts of the events that occurred in service have not been verified.  In this case, the Veteran's contends that he has a psychiatric disorder due to witnessing a co-worker being crushed by a tank while stationed in Germany in 1957. See February 2007 claim and Statement In Support of Claim, dated July 2007 (same effect, but with added specification of it having occurred in April 1957 to serviceman J.K.).

In a May 2008 memorandum, the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator found that insufficient information was available to corroborate the Veteran's accounts. The coordinator found that the Veteran served with the Company C, 2nd Armored Infantry Rifle Battalion, 48th Infantry Regiment as a Track Vehicle Mechanic from May 1957 until November 1958. The coordinator also noted that his service occurred during peacetime and did not indicate that he participated in combat operations. 

In a February 2010 addendum to the May 2008 memorandum, a different JSRCC coordinator noted that although the Veteran had provided the place, date, battalion and name of the service member that got ran over by a tank, the JSRRC does not keep records of incidents that occurred during peace time and that the coordinator could not find a copy of a death report. The coordinator found that the Veteran's stressor could not be substantiated.

Although the RO found that the JSSRC did not maintain information on peacetime incidents, the RO did not indicate that it checked military records that might support the Veteran's claim. For example, the RO did not indicate that it researched the April 1957 daily journals, operational reports, morning reports or casualty records for the incident in question.

Accordingly, the case is REMANDED for the following actions:

1. RO/AMC should submit one further request to the appropriate repository of military clinical (hospital inpatient) records for the facility in Galanhausen, Germany from June to August of 1957.  These records may have been maintained separately from the Veteran's service records, with that specific facility's records, at the NPRC.  The RO/AMC should also perform additional development, to include a review of the April 1957 daily journals, operational reports, morning reports and casualty records for the claimed stressful events.  The RO/AMC is further instructed in its request to instruct the requested repository to provide it with written responses if the requested records do not exist or the repository does not have them. 

2. The RO/AMC should request and obtain any VA medical records not already associated with the claims file, including readable records from July 2003 until March 2006 and from May 2006 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. Upon completion of the above, the RO/AMC should schedule the Veteran for a VA psychiatric examination by an appropriate examiner to determine that nature and etiology of any psychiatric disorder, including a generalized anxiety, found to be present.

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a psychiatric disorder, to specifically include a generalized anxiety disorder; and if so, what psychiatric disorder(s) does he have under DSM-IV standards?  The examiner is asked to explain the reason(s) for his/her answers to this question.

b) Did that psychiatric disorder, including a generalized anxiety disorder, have its onset during service; or, was that psychiatric disorder, including a generalized anxiety disorder, caused by an incident or event that occurred during service (namely the Veteran's accounts of witnessing a co-worker get crushed by a tank); or, was that psychiatric disorder, including a generalized anxiety disorder, manifested within one year after the Veteran's discharge from service in November 1958?  The examiner is asked to explain the reason(s) for his/her answers to the questions posed above.

3. After the above actions have been accomplished, to the extent possible, the RO/AMC should schedule the Veteran for a joints examination by an appropriate examiner to determine the nature and etiology of any right and/or left ankle disorder(s) found to be present.

Based on examination findings, including x-rays or other diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a right and/or left ankle disorder, including arthritis of either ankle? If so, please specify the diagnosis or diagnoses.

b)  Did any currently diagnosed right and/or left ankle disorder, including arthritis of either ankle, have its onset during service; or, was such disorder caused by an incident or event that occurred during service; or, was such disorder, including arthritis of either ankle, manifested within one year after the Veteran's discharge from service in November 1958?  The examiner is asked to explain the reason(s) for his/her answers to the questions posed above.

4. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


